In an action based on alleged libelous communications, the appellant Finlay Straus, Inc., appeals from an order denying its motion to dismiss the first and fourth causes of action on the ground that they do not state causes of action or, in the alternative, to direct the respondent to serve an amended complaint separately stating and numbering all the alleged causes of action set forth therein. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion, insofar as it seeks dismissal of the first and fourth causes of action, granted, without costs. The first cause of action against the appellant is based on alleged false and allegedly libelous communications sent by the appellant and others at the appellant’s direction and instructions, which stated the respondent had failed to pay a balance due on a retail credit purchase. There are no allegations showing special damages. The publications are not libelous per se. (Birkmier v. TJneeda Jamaica, Inc., 259 App. Div. 924, motion for reargument denied and leave to appeal granted 259 App. Div. 1028.) The fourth cause of action, against the appellant and others who sent similar alleged libelous communications at its direction and instruction, is based on a conspiracy to defame the respondent. It falls with the first cause of action. As against the appellant, it is repetitious of the first cause of action *1008and adds nothing by way of legal liability. (Miller v. Vanderlip, 285 N. Y. 116.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur. [See post, p. 1125.]